Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
1.	Claims 1-20 are allowed.
2.	As a result of a pre-appeal brief conference conducted on 8/16/22, the review panel decided that the Final rejection mailed on 5/16/22 is withdrawn and a Notice of allowance will be mailed forthwith. 

                                                REASONS FOR ALLOWANCE
REASONS FOR PATENT ELIGIBILITY
Based on the 2019 PEG guidance from January 7th, 2019.: Under Step 2A, prong 1: 
The claims recite an abstract idea of insurance.
The claimed concept falls into the category of organizing human activity, specifically fundamental economic practices or principles (including insurance and mitigating risk).
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
The claimed limitations recite the limitations of, “generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured part in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; updating by the node device of the first smart contract, to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties”.
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of an the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional. For the reasons stated above, the claims 1-20 are directed to patent eligible subject matter.
Therefore, the 35 U.S.C 101 rejections for claims 1 -20 are hereby withdrawn.










Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art does not teach, “ generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties”



The closest prior art of record:
1) Chinese Patent Application CN 108776936 to Shen et al, which is directed to an Insurance Compensation Method, Apparatus, Computer Apparatus, and Storage Medium.
2) M. Raikwar, S. Mazumdar, S. Ruj, S. Sen Gupta, A. Chattopadhyay and K. -Y. Lam, "A Blockchain Framework for Insurance Processes," 2018 9th IFIP International Conference on New Technologies, Mobility and Security (NTMS), 2018, pp. 1-4
3) US 2018/0247376 to Sharma et al, teaches, “A system and method for validating claims using an distributed ledger. An electronic claim data file is received from a provider computer client. The electronic claim data file is parsed to determine a claim transaction. The claim transaction is scored. The claim transaction is written to the distributed ledger. A smart contract data file is received from a lender computer client. The smart contract data file includes a smart contract associating the claim transaction with a loan transaction. The smart contract is written to the distributed ledger. The smart contract associating the claim transaction and the loan transaction is executed.”

For the reasons stated above, claims 1-20 have been deemed to be allowable.

                                                         CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/25/2022